 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                718 7th Street NW
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                    Benjamin D. Elga*
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               Telephone: (518) 732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   EDUARDO PEÑA, individually and on                 Case No. 19-cv-04065-MMC
     behalf of all others similarly situated,
19                                                     [PROPOSED] ORDER DENYING WELLS
                           Plaintiff,                  FARGO’S MOTION TO STAY
20                                                     DISCOVERY PENDING FINAL
            v.                                         DISPOSITION OF DEFENDANT’S
21                                                     MOTION TO DISMSIS PLAINTIFFS’
     WELLS FARGO BANK, N.A.,                           FIRST AMENDED COMPLAINT, AND IN
22                                                     THE ALTERNATIVE, TO BIFURCATE
                           Defendant.                  DISCOVERY
23

24

25

26

27

28
                                                                              [PROPOSED] ORDER DENYING
                                                                                          MOTION TO STAY
                                                                                 CASE No. 19-CV-04065-MMC
 1          Having considered Defendant’s Motion to Stay Discovery Pending Final Disposition of

 2   Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint, and in the Alternative, to

 3   Bifurcate Discovery (“Wells Fargo’s Motion to Stay Discovery”), Plaintiff’s Opposition, and

 4   Defendant’s Reply, being fully advised in this matter, and good cause appearing, the Court hereby

 5   DENIES Wells Fargo’s Motion to Stay Discovery.

 6

 7   IT IS SO ORDERED.

 8

 9    Dated: November __, 2019
                                                   THE HONORABLE MAXINE M. CHESNEY
10                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            [PROPOSED] ORDER DENYING
                                                                                       MOTION TO STAY
                                                  1                           CASE NO. 19-CV-04065-MMC
